--------------------------------------------------------------------------------

Exhibit 10.1

 
 
THERACOUR-NANOVIRICIDES ADDITIONAL LICENSE AGREEMENT
 
 
This License Agreement (the "Agreement") is made between TheraCour Pharma, Inc.
a Connecticut corporation (collectively referred to as "TheraCour" or
“Theracour”) and NanoViricides, Inc., a Nevada corporation ("Nano").
 
BACKGROUND
 
1.           TheraCour is engaged in a long-term effort for the research,
development and commercialization of certain proprietary drug delivery and
targeting technologies, including but not limited to the type falling within the
scope of its patent applications, patents, and proprietary products licensed
under this Agreement. TheraCour is entering into this Agreement, in furtherance
of such research, development, and commercialization of its drug delivery and
targeting technologies.
 
2.           Nano desires to obtain a license for specific products, to be
developed, under such patents, and patent applications and/or proprietary
technologies, to make, have made, use and sell pharmaceuticals for certain viral
diseases, and subject to certain field, format and other limitations more
specifically set forth below, and TheraCour is willing to grant such a license
pursuant to the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the above provisions and the mutual
covenants contained herein, the parties agree as follows:
 
1.            Definitions
 
The following defined terms shall have the meanings set forth below (with
derivative forms being interpreted accordingly):
 
1.1           "Affiliate" shall mean:
 
 
1.1.1
any entity that directly or indirectly controls, is controlled by, or is under
common control with another entity, and for such purpose "control" shall mean
(a) the possession, direct or indirect, of more than 50 percent of the voting
power or beneficial interest in the entity, whether through ownership of voting
securities, by contract or otherwise, or (b) having the power to govern the
financial or operating policies or to appoint the management of the controlled
organization, or by (c) contractual or other means, the right to participate
with, control, direct or otherwise act in concert or derive any benefit from the
activities of such entity.


Page 1 of 14

--------------------------------------------------------------------------------

 
 
 
1.1.2
any entity that directly or indirectly has a minority stock interest in the
other entity .

 
1.2           "Calendar Year" shall mean the twelve (12) month period beginning
January 1 and ending December 31 in the same year.
 
1.3           "Effective Date" shall mean the date this Agreement is executed by
the latest signing party.
 
1.4           ''End User" shall mean a person or entity whose use of Licensed
Product results in its consumption, destruction, or loss of activity (in each
case, whether whole or partial).
 
1.5           "FDA" shall mean the U.S. Food and Drug Administration and any
successor .thereto.
 
1.6           "Licensed Product" shall mean any product the manufacture, use or
sale of which product would, in the absence of the license granted to Nano
hereunder, infringe a Valid Patent Claim, Patent Application or a Proprietary
Claim covering such manufacture, use or sale in any of the countries of
manufacture, use or sale for the following viral diseases set forth in the
License Grant below.
 
1.7           "Licensed Patent" shall mean a claim in a patent or patent
application listed in Exhibit A or that is entitled to the priority of a patent,
patent application, or provisional patent application listed in Exhibit A, or
that is entitled as a claim in a subsequent patent application derived from
subject matter that is further refinement of or substantially inherited from or
disclosed in a patent or patent application or provisional patent application
listed in Exhibit A, including claims in any divisions, extensions, renewals,
reissues, re-examination certificates and continuations of such patents, patent
applications, and provisional patent applications. If a priority claim is
abandoned or lost for any reason including applicable regulatory or legal time
limitations, nevertheless the patent or patent claim that would be eligible for
(i) claiming priority without consideration of any such time limitations imposed
by law, or (ii) exhibiting dependence as derivative from a patent or patent
application or provisional patent application listed in Exhibit A shall be
considered a “Licensed Patent” in this Agreement.


Page 2 of 14

--------------------------------------------------------------------------------

 
 
1.8           "Ship", "Shipped" or "Shipment" shall mean the delivery of any
unit of Licensed Product by Nano to a third party for any commercial purpose,
except (i) any unit of Licensed Product for which said third party receives an
actual credit for goods damaged during transit, warranty replacement (excluding
expired goods) and product recalls, (ii) any unit delivered without charge
solely for purposes of preclinical or clinical trials that are required for
regulatory approval in that country and that are conducted prior to the first
regulatory approval of the affected product in that country, and (iii) any unit
delivered as free samples for customer evaluation, up to the maximum number of
units permitted for such purpose.
 
1.9           "Territory" shall mean all countries of the world.
 
1.10          "Third Party" shall mean any person or entity other than TheraCour
and Nano or any of their respective Affiliates.
 
1.11          "Valid Patent Claim" shall mean a claim in any issued or granted,
unexpired patent, or in any patent application or provisional patent
application, that is included in Licensed Products, which claim has not been
held unpatentable, invalid or unenforceable by a non-appealed or unappealable
decision by a court or other appropriate body of competent jurisdiction, or
lapsed, become abandoned or expired. If a pending Valid Patent Claim ceases to
be a Valid Patent Claim because it has gone abandoned, but such pending claim is
later revived, then once it ceases to be abandoned, it shall again qualify as a
Valid Patent Claim. Where elsewhere in this Agreement the phrase "would infringe
a Valid Claim" or similar terminology is used, pending Valid Patent Claims shall
be evaluated as if issued in the country in which such pending Valid Patent
Claims are pending.
 
1.12          “Proprietary Claim" shall mean a claim regarding proprietary
technologies or confidential information owned by TheraCour, that is included in
or used in the. research, development, manufacture, packaging, or use of
Licensed Products.
 
1.13          "Claim" shall mean a Valid Patent Claim or a Proprietary Claim as
defined above.
 
2.              License Grant. TheraCour hereby grants to Nano a limited,
non-transferable. exclusive license for the use, sale. or offer of sale of the
Licensed Product(s) in the Territory.


Page 3 of 14

--------------------------------------------------------------------------------

 
 
2.1           Licensed Products.  The products herein licensed shall include all
drugs developed by TheraCour, for payment by Nano of Costs, Development Fees,
Royalties and other consideration as outlined below, for the treatment of the
following human viral diseases: Dengue Fever type I,II,III & IV; Japanese
Encephalitis; West Nile Virus; Ebola/Marburg; Adenoviral
Conjuntivitis/Keratitis; and Ocular Indications of Herpes Simplex Type 1 & 2 .
The term "virus" shall include all currently medically recognized human viral
strains identified for the specified viruses.
 
2.2           Additional Licensed Products:   TheraCour may, but has no
obligation to, license additional developmental products for treatment of
additional viral diseases to Nano, after Nano has developed and commercialized
at least one drug candidate.
 
2.3           TheraCour retains the exclusive right to develop and manufacture
the aforesaid drugs. As to any Licensed Product, TheraCour agrees that it will
manufacture such drug exclusively for Nano, and unless such license is
terminated, will not manufacture such product for its own sake or for others.
Nano agrees that TheraCour shall automatically have a license to employ Nano’s
proprietary or patented technologies or other know how for the purpose of
manufacturing the drug as may be required without payment of any consideration
therefore, whether cash or non-cash considerations, irrespective of whether such
consideration is with or without monetary value.
 
3.             Licensing Fees. Development Fees and Royalties.
 
In consideration of TheraCour granting Nano the license herein, Nano agrees to
pay TheraCour the following licensing fees, development fees and royalties.
 
3.1           Upon execution, a licensing fee of 7 million shares of
NanoViricides, Inc. Series A convertible Preferred Stock, the rights of which
are set forth in the Certificate of Designation attached hereto.
 
3.2           Development Fee. TheraCour shall be the sole developer of all
Licensed Products. TheraCour shall charge all of its costs, direct costs (as
hereinafter defined), as well as indirect costs, plus a fee equal to thirty
(30%) percent of such direct costs. To the extent not paid pursuant to prior
license agreements, Nano shall further pay to TheraCour a monthly laboratory
facilities fee of $25,000.00. In consideration of such fee, TheraCour shall use
all the nano-materials and chemicals in its existing inventory in the
development of the licensed product(s) as required. The above shall constitute
the Development Fee to be paid to TheraCour.
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
3.2.1         Advance Payments. TheraCour may request, and Nano agrees to
provide, an advance payment equal to two months of estimated future development
costs, as pursuant to prior agreements.
 
3.3           Direct Costs. Direct Costs shall include all salaries and wages
including all payroll taxes, Workers Compensation premiums, employee benefits,
consultants providing services directly related to the development of the
licensed product(s), lab supplies and chemicals, and reasonable and customary
charges for items such as future hazardous materials disposal according to local
law and regulations. The costs may also include the costs for protection of all
intellectual property rights related to the development. Any other costs
incurred during the conduct of the development project will also be charged as
development costs. In addition, to the extent not paid pursuant to prior
agreements, the following monthly amounts of expenses may be billed with no need
for a voucher: Office Supplies ($500); Travel and Entertainment ($500); External
Consultants ($500); and Miscellaneous Expenses ($500) as pursuant to prior
agreement and not in addition. Such Development fees shall be due and payable in
periodic installments as billed, along with advance payments as requested.
Salaries paid to Dr. Anil Diwan and Dr. Jayant Tatake shall not be included as
Development Costs, but such salaries, benefits and other payments shall be
reimbursed in full by Nano.
 
3.4           Royalties. Nano shall pay to TheraCour a royalty of 15% on its net
sales and other revenue proceeds of Licensed Products. Net sales are defined as
Sales at gross invoice amounts less any adjustments for returns, allowances, or
discounts taken against the sales and no other adjustments. Other Revenue
Proceeds include all revenues or consideration generated as a result of the
development of Licensed Products or from further licensing by Nano of any rights
resulting from the Licensed Products or Technologies. Both Net Sales and Other
Revenue Proceeds shall include cash as well as non-cash considerations,
irrespective of whether such consideration is with or without monetary value.
 
3.4           Nano shall make its best efforts to market and commercialize any
Licensed Product that is approved for marketing or sales in a region of the
Territory.
 
 
(i).
If Nano determines not to proceed to do so, then Nano shall promptly notify
TheraCour as such and TheraCour subsequently shall have all rights to such
Product including right to market the product or license it to other parties
provided that TheraCour arranges to pay back the amounts financed by Nano for
the said product.


Page 5 of 14

--------------------------------------------------------------------------------

 
 
 
(ii).
If Nano fails to market an approved product within a reasonable period of time,
then TheraCour shall have the right to buy back the rights to the said product
by arranging to repay the costs financed by Nano for the said product.

 
3.5           If Nano decides to terminate the development of any Licensed
Product at any stage, all rights provided to Nano for said product shall
reinvest in TheraCour. TheraCour may declare that Nano has terminated the
development of a Licensed Product by giving a 90 days notice cure (the "Cure
period") to Nano if Nano fails to or refuses to (a) pay the licensing fees in a
timely manner, (b) pay the development costs (including advance payments as
specified above) of any Licensed Product in a timely manner, (c) pay royalties
and development costs when due, or (d) market, sell and/or commercialize the
licensed product(s) as agreed to. Upon the expiration of the cure period the
licenses granted herein for such licensed product are cancelled and void.
 
3.6           Records: Reports. Nano shall keep complete and accurate records of
the Shipment of Licensed Products hereunder and other revenue proceeds related
to the Licensed Products hereunder for no less than five (5) years after the
time period to which they relate. Nano shall within 60 days following the end of
each calendar quarter deliver to TheraCour a written report for such period
setting forth the product Shipped, the number of units delivered for preclinical
or clinical study purposes or provided as free samples pursuant to this
Agreement and setting forth the royalties accrued during such period,
(specifying with respect to the quantity of each Licensed Product for sale and
other revenue proceeds).
 
3.7           Audits. TheraCour shall have the right to have an independent
certified public accounting firm reasonably acceptable to Nano (such acceptance
not to be unreasonably withheld, delayed or conditioned) audit Nano's Licensed
Product-related records. Nano shall permit such firm access to Nano's records
during reasonable business hours for the purpose of verifying the royalties as
provided for in this Agreement, but no more frequently than once per year. Such
firm shall agree to keep all information received strictly confidential and will
provide to TheraCour only the information necessary to verify the royalty
calculations.  If any such audit results in a change upward in any royalty
payment Nano shall pay such additional amount, with compound interest. If such
additional amount exceeds 5%, Nano shall additionally pay the costs of such
audit promptly.
 
3.8           Upon termination of this agreement for any cause, Nano shall duly
account to TheraCour and shall transfer to TheraCour all rights that it may
possess in contracts, sub-licenses, letters patent, inventions, trade names, and
trademarks, relating to the Licensed Product(s).
 
Page 6 of 14

--------------------------------------------------------------------------------


 
4.             Payment.
 
4.1           Currency: Payment Timing. Except to the extent provided under
Paragraph 3.1, payment of royalties under this Agreement shall be in U.S.
Dollars and made within 30 days following the end of each calendar quarter for
royalties accrued during such period in accordance with Article 3.
 
4.2           Transfers. All payments of cash value under this Agreement shall
be made by bank wire transfer to the bank account designated, in writing, by
TheraCour and which shall be authorized to accept payment on behalf of
TheraCour. Any late payments shall bear interest monthly at the lesser of (i)
two percent (2%) more than the prime rate then in effect of Chase Manhattan
Bank, New York, New York (or any successor to Chase, or if Chase ceases to quote
such rate and does not have a successor entity a comparable bank), or (ii) the
maximum rate permitted by applicable law.
 
5.             Representations and Warranties
 
5.1           Representations and Warranties. Theracour and Nano each represent
and warrant to the other that they have the full right and power to enter into
this Agreement and grant the licenses that such parties are granting as set
forth in this Agreement.
 
5.2.           Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH IN PARAGRAPH 5.1
HEREIN, NO PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE, INCLUDING, BUT NOT LIMITED TO, IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT
WILL ANY PARTY LICENSING TECHNOLOGY TO THE OTHER PARTY HAVE, AS A RESULT OF SUCH
LICENSE, ANY OBLIGATION OR LIABILITY ARISING FROM TORT, OR FOR LOSS OF REVENUE
OR PROFIT, OR FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES.
 
In particular, with no limitation implied, nothing in this Agreement will be
construed as:
 
 
1) A warranty or representation as to the validity or scope of any of the
Licensed Products, Patents or Patent Applications;

 
 
2) A warranty or representation that anything made, used, sold, or otherwise
disposed of under the licenses granted in this Agreement is or will be free from
infringement of patents of third parties;

 
Page 7 of 14

--------------------------------------------------------------------------------

 


 
3) An obligation to or for the licensing parties to bring or prosecute actions
or suits against third parties for Licensed Patent infringement or a right for
the Licensed Party to do so;

 
 
4) Conferring the right to use in advertising, publicity, or otherwise any
trademark, trade name, or any contraction, abbreviation, simulation, or
adaptation thereof, of another party except to the extent of the licenses herein
granted; or

 
 
5) Except as otherwise provided herein, conferring by implication, estoppel, or
otherwise, any license or rights under any patents other than as to the Licensed
Products, or any license under any other property rights, such as know-how,
clinical data, trademarks or trade names.

 
6.             Term. Termination
 
6.1           Term. This Agreement is in force and effect on and as of the
Effective Date, and shall continue in effect until the expiration of the last to
expire of the Patents underlying the Licensed Products ("last expiration date"),
unless earlier terminated as provided herein. If at said last expiration date,
Nano continues to use any proprietary technologies developed by TheraCour for
any of the Licensed Products, then this agreement will continue to remain in
force as long as Nano continues to use such proprietary technologies of
TheraCour.
 
6.2           Termination.
 
 
6.2.1
The licenses granted to Nano hereunder may be terminated by TheraCour upon
written notice to Nano in case of (a) the institution by or against Nano of
insolvency, receivership or bankruptcy proceedings or any other proceedings for
the settlement of Nano's debts; (b) Nano's making a general assignment for the
benefit of its creditors; (c) Nano's dissolution; (d) Nano's cessation of
business for a period of ninety (90) days or more; or (e) Nano or any of its
Affiliates voluntarily acting or assisting others to challenge or invalidate the
Licensed Patents in any opposition, declaratory judgment or other proceedings.

 
 
6.2.2
Nano may terminate this Agreement on 90 days notice to TheraCour, providing it
pays to said parties all monies due and owing as of the date of such notice to
terminate, and further providing that it ceases all sales of Licensed Products
and destroys all stocks of product not otherwise shipped and transfers all
related documentation to TheraCour.

 
Page 8 of 14

--------------------------------------------------------------------------------

 


 
6.2.3
All rights to the Licensed Products and technologies shall revert to TheraCour
upon termination of the Agreement.

 
6.3           Non-Waiver. Failure to terminate this Agreement following a
material breach or failure to comply with this Agreement shall not constitute a
waiver of a party's defenses, rights or causes of action arising from such or
any future breach or noncompliance.
 
 
6.4           Survival. Articles 7 and 8 shall survive any and all expirations
and terminations of this Agreement.
 
7.             Confidential Information
 
From time to time during the term of this Agreement, TheraCour, on the one hand,
and Nano, on the other, may provide to each other information concerning
patents, patent applications, license agreements and other confidential or
proprietary information related to this Agreement and the Licensed Products (the
"Information"). Each party receiving such Information (the ''Receiving Party")
shall during the term of this Agreement and for a period of ten (10) years after
termination hereof: (i) maintain the Information in confidence; (ii) not
disclose the Information or any portion or copy of it to any third party; and
(iii) not use the Information or any portion or copy of it for any purpose not
directly related to performance of its obligations under this Agreement. The
obligations of this Section shall not apply to any Information which is at the
time of disclosure or thereafter becomes generally known to the public by means
other than a breach of a duty by the Receiving Party or a breach of this
Agreement. The Receiving Party shall disclose the Information only to those
officers, employees and agents bound by similar terms of confidentiality to
those imposed on the Receiving Party hereunder. Upon termination of this
Agreement for any reason, the Receiving Party shall return all Information and
copies thereof. The Receiving Party may disclose Information if required to
comply with law or court order; provided, however, that it provides the
Disclosing Party with advance notice of the required disclosure and all
reasonable assistance to seek confidential treatment or a protective order.
 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
8.              Miscellaneous
 
8.1           Severability: Compliance with Law. In performing this Agreement,
the parties shall comply with all applicable laws. Nothing in this Agreement
shall be construed so as to require the violation of any law, and wherever there
is any conflict between any provision of this Agreement and any law, the law
shall prevail and the provision shall be appropriately adjusted, but in such
event the affected provision of this Agreement shall be adjusted only to the
extent necessary to bring it within the applicable law and accomplish the intent
of the parties.
 
8.2           Notices. Any notice, report, demand or other communication
required or permitted to be given by this Agreement shall be in writing in
English, and shall be given by facsimile and by postpaid, first class,
registered or certified mail addressed as set forth below unless changed by
notice so given:
 
For TheraCour:
For Nano:
TheraCour Pharma, Inc.
NanoViricides, Inc.
135 Wood Street, Ste. 200
135 Wood Street, Ste. 205
West Haven, CT 06516, U.S.A.
West Haven, CT 06516, U.S.A.
Attn: Chief Executive Officer
Attn: Chief Executive Officer
cc: General Counsel
cc: General Counsel.

 
8.3           Force Majeure. No party to this Agreement shall be liable for
delay or failure in the performance of any of its obligations hereunder if such
delay or failure is due to causes beyond its reasonable control or ability to
plan for, including, without limitation, acts of God, fires, earthquakes,
strikes and labor disputes, acts of war, civil unrest or intervention of any
governmental authority, but any such delay or failure shall be remedied by such
party as soon as is reasonably possible, and if such delay or failure last for
more than ninety (90) days, the other party or parties shall be entitled to
terminate this Agreement.
 
8.4           Assignments. Nano may not assign its rights and obligations under
this Agreement without the written consent of the other parties hereto. Without
limiting the generality of the foregoing, this Agreement shall inure to the
benefit of and be binding on the permitted assigns, Affiliates and subsidiaries
of the parties.
 
8.5           No Third Party Beneficiaries. This Agreement is entered into
solely for the benefit of the parties hereto, and the provisions of this
Agreement shall be for the sole and exclusive benefit of such parties. Nothing
herein contained will be deemed to create any third party beneficiaries or
confer any benefit or rights on or to any person not a party hereto, and no
person not a party hereto shall be entitled to enforce any provisions hereof or
exercise any rights hereunder.
 
8.6           Waivers and Modifications. The failure of any party to insist on
the performance of any obligation hereunder shall not act as a waiver of such
obligation. No waiver, modification, release or amendment of any obligation
under this Agreement shall be valid or effective unless in writing and signed by
duly authorized officers of each party hereto.
 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
8.7           Choice of Law. This Agreement is subject to and shall be construed
and enforced in accordance with the laws of the state of New York, with giving
effect to any conflict of law principles that would apply the law of another
jurisdiction.
 
8.8           Dispute Resolution.
 
 
8.8.1
Any controversy or claim arising out of or relating to this Agreement or the
validity, inducement, or breach thereof, shall be settled by arbitration before
a single arbitrator in accordance with the commercial Arbitration Rules of the
American Arbitration Association ("AAA") then pertaining, except where those
rules conflict with this provision, in which case this provision controls. The
parties hereby consent to the personal jurisdiction of the Federal District
Court for the Southern District of New York (and to the extent that federal
subject matter jurisdiction is lacking, to New York state courts within such
Southern District) for the enforcement of these provisions and the entry of
judgment on any award rendered hereunder. Should such court for any reason lack
jurisdiction, any court with jurisdiction shall enforce this clause and enter
judgment on any award. The arbitrator shall be an attorney specializing in
business litigation who has at least 15 years of experience with a law firm of
over 25 lawyers or was a judge of a court of general jurisdiction. The
arbitration shall be held in Manhattan and the arbitrator shall apply the
substantive law of the State of New York, except that the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act. Within 30 days of initiation of arbitration, the parties shall
reach agreement upon and thereafter follow procedures assuring that the
arbitration will be concluded and the award rendered within no more than six
months from the selection of the arbitrator. Failing such agreement, the AAA
will design and the parties will follow such procedures. Each party has the
right before or during the arbitration to seek and obtain from the appropriate
court provisional remedies such as attachment, preliminary injunction, replevin,
etc, to avoid irreparable harm, maintain the status quo or preserve the subject
matter of the arbitration. THE ARBITRATOR SHALL NOT AWARD ANY PARTY PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT TO SEEK. SUCH DAMAGES.


Page 11 of 14

--------------------------------------------------------------------------------

 
 
 
8.8.2
Nothing in this Section 8.8 shall be deemed to preclude a party from bringing
suit against the other party in a court of competent jurisdiction to enforce, or
enjoin infringement of, such party's intellectual property rights.

 
8.9           Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and do not constitute a part of this
Agreement.
 
8.10          Entire Agreement. This Agreement constitutes the entire agreement
between the parties as to the subject matter hereof, and all prior negotiations,
representations, agreements and understandings are merged into, extinguished by
and completely expressed by this Agreement.
 
8.11          Draftsmanship. This Agreement has been jointly prepared by the
parties and shall not be strictly construed against any of them.
 
8.12         Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date(s)
written below.
 
TheraCour Pharma, Inc.
NanoViricides, Inc.
       
By: /s/ Anil Diwan
By: /s/ Eugene Seymour
Name: Anil R. Diwan. Ph.D.
Name: Eugene Seymour, M.D.
Title: Chief Executive Officer
Title: Chief Executive Officer
Date: February 15, 2010
Date: February 15, 2010

 
Page 12 of 14

--------------------------------------------------------------------------------

 


EXHIBIT A
 
LICENSED PATENTS AND PATENT APPLICATIONS
 
1.
"SOLUBILIZATION AND TARGETED DELIVERY OF DRUGS WITH SELF-ASSEMBLING AMPHIPHILIC
POLYMERS," as described in an Application for Letters Patent of the Unites
States of America, Application No. PCT/US2006/001820, filed January 19, 2006.

 
2.
"AMPHIPHILIC POLYMERIC MATERIALS," as described in Letters Patent of the United
States of America, Serial No. US 6,521,736, filed February 18, 2003.

 
 

3.
“SELF-ASSEMBLING AMPHIPHILIC POLYMERS AS ANTIVIRAL AGENTS,” as described in an
Application for Letters Patent of the Unites States of America, Application No.
PCT/US07/01607, filed January 19, 2007.



Page 13 of 14

--------------------------------------------------------------------------------

 


EXHIBIT B
 
CERTIFICATE OF DESIGNATION
 
 
Page 14 of 14

--------------------------------------------------------------------------------